Name: Council Decision (EU) 2018/110 of 22 January 2018 appointing an alternate member, proposed by the Portuguese Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-01-24

 24.1.2018 EN Official Journal of the European Union L 19/11 COUNCIL DECISION (EU) 2018/110 of 22 January 2018 appointing an alternate member, proposed by the Portuguese Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Portuguese Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 15 June 2015, by Council Decision (EU) 2015/947 (4), Mr JoÃ £o CUNHA E SILVA was replaced by Mr MÃ ¡rio SÃ ©rgio Quaresma GONÃ ALVES MARQUES as an alternate member. (2) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr MÃ ¡rio SÃ ©rgio Quaresma GONÃ ALVES MARQUES, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Ms Paula Cristina DE ARAÃ JO DIAS CABAÃ O DA SILVA, SecretÃ ¡ria Regional do Turismo e Cultura da RegiÃ £o AutÃ ³noma da Madeira. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 January 2018. For the Council The President F. MOGHERINI (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/947 of 15 June 2015 appointing two Portuguese members and one Portuguese alternate member of the Committee of the Regions (OJ L 154, 19.6.2015, p. 14).